Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following references were considered (among others) in determining the patentability of claims 6 and 8:

Regarding claim 6,  Swanda et al. (“Swanda”, US Pre-Grant Publication 20170293820 A1) and Nagai et al. (“Nagai”, JP 2011022157 A) disclose the control device according to claim 5, further comprising: 
a place-related non-feature portion database in which the place-related non-feature portion is registered in association with a place corresponding to the self-position. (Sawada [0038] identifies a region other than the commodity region (non-feature portion) and uses the location data (inherently located in memory / database) to generate a region segmenting image.  Nagai (page 2 paragraph 1  First Embodiment) discloses detecting a robot’s own position based on feature point extraction.)
However, the prior art of record, taken alone or in combination, fails to teach or fairly suggest a place-related non-feature portion generation/registration unit that generates an area as a new piece of the place-related non-feature portion in association with the same place, the area including statistically similar image feature amounts from among a plurality of the image feature amounts at the same place identified on a basis of a position registered in the database, and registers the place-related non-feature portion in the place-related non-feature portion database.
As understood by the Examiner, the art of record fails to disclose identifying a new non-feature area of an image based on having similar feature image amounts to an extracted feature region.  Claim 1 stores (position, feature amount) data for extracted regions in the database, which is interpreted as being different from the non-feature portion database.
The Examiner’s interpretation may be incorrect, and requests assistance from the Applicants to clarify the intent and/or the claim language for claim 6.

Regarding claim 8,  Lee et al. (“Lee”, US Pre-Grant Publication 20160337601 A1) discloses the control device according to claim 7, further comprising: 
a self-position indeterminate state determination unit that determines whether or not a self-position is indeterminate on a basis of a time-series change amount of a self-position estimation result output from the integration unit, or on a basis of whether or not power has turned on (Published specification [0212] abrupt change in state (lifted up).) (Lee Fig. 9a [0156] user’s hand tremble.), 
wherein in a case where the self-position is indeterminate (Lee Fig. 10 (1020) face detected), the integration unit outputs the current information-based self- position as a self-position estimation result, 
the check unit checks the current information-based self- position (Lee F10 (1070));
in a case where the similarity is lower than a predetermined threshold (interpreted as difference in the extracted/registered feature amounts is greater than a threshold.) (Lee F10 (1030)  )
However, it would not have been obvious to combine Lee with Sawada and / or Nagai to identify an abrupt state change, then compare similarities of non-feature regions to decide to send an estimated self-position based on the previously estimated self-position or send an estimated self-position based on comparing the previous self-position and a self-position computed from currently acquired images.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15 and 19 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claims 15 and 19 are explicitly directed to a computer program per se with no embodying medium. Since a computer program does not fall within the statutory categories of 35 USC 101 (i.e., process, machine, manufacture, or composition of matter), the claim is ineligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-8, 11, 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 4-8, 11, 14-20 recite the limitation “feature amount”.  An explanation of “feature amount” was not found in the Specification.  A person of ordinary skill in the art would not know how the Invention extracts and applies the feature amount to estimate self-position.  If “feature amount” is not clarified in the Specification, it may be possible for the Applicants to clarify “feature amount” without direct specification support.

Claim Objections
Claims 17 and 18 are objected to because of the following informalities: 
Claims 17 and 18 are directed to “a control device (method) further comprising”.
The claim term “further” implies the claim is dependent on a parent claim, yet claims 17 and 18 are independent claims.  The Examiner understands claims 17 and 18 comprise additional limitations not provided in earlier independent claims.  The term “further comprising” is not used in claims 19, 20.
The Examiner recommends deleting the term “further”.
Appropriate correction is required.

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
Specifically, the Abstract is greater than 150 words in length.

The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: “Accurate estimation of a device’s self-position”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5, 12, 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanda et al. (“Swanda”, US Pre-Grant Publication 20170293820 A1), in view of Nagai et al. (“Nagai”, JP 2011022157 A).

Regarding claim 1, Sawada discloses a control device (Sawada Fig. 1) comprising:
an imaging unit that captures an image of surroundings (Sawada Fig. 1 (30) [0023]); 
a first mask generation unit that generates a mask for the image of the surroundings on a basis of a place-related non-feature portion representing an area, in the image of the surroundings, that is not useful for identifying the self- position (Sawada [0038]-[0039] identifies a commodity region (feature portion) in the input image and a region other than the commodity region (non-feature portion).  Sawada cuts out a partial image corresponding to the commodity region of interest, interpreted as masking out the non-commodity region.); 
a first feature amount extraction unit that extracts an image feature amount from the image of the surroundings to which the mask has been added by the first mask generation unit. (Sawada [0065] matches features by calculating the number of feature point pairs within a threshold distance.  Sawada [0066] calculates the number of feature point correspondences between the partial image and a commodity previously registered in the database.)

Sawada does not describe a self-position estimation unit that estimates a self-position;
a registration unit that registers, as a database, the image feature amount in association with positional information regarding a self-position estimated by the self-position estimation unit.
However, these features are well known in the art as taught by Nagai. For example, Nagai discloses a self-position estimation unit that estimates a self-position (Nagai (page 2 paragraph 1  First Embodiment) discloses detecting a robot’s own position based on feature point extraction.  Nagai obtains two distance measurements from camera 1 (estimate).);
a registration unit that registers, as a database, the image feature amount in association with positional information regarding a self-position estimated by the self-position estimation unit.  (Sawada [0065] registers the local feature point information of the partial image in a dictionary.  Nagai (page 2 paragraph 1  First Embodiment) discloses detecting a robot’s own position based on feature point extraction.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sawada’s system for identifying an object in an image with masked regions with Nagai’s system for detecting self-position because with Nagai’s system, the feature point extraction unit and the position detection unit track feature points in continuous time from the luminance image stored in the image storage unit and the distance image stored in the distance image storage unit. Each process shown in the flowchart of FIG. 2 is repeatedly executed every time an image is captured by the camera (page 2 paragraph 3).

Regarding claim 2, the claimed invention for claim 1 is shown to be met with explanations from Sawada and Nagai above.
Sawada as modified by Nagai further teaches the control device according to claim 1, wherein the first mask generation unit generates a mask for a non-feature region that is an area, in the image of the surroundings, that is not useful for identifying the self-position, in accordance with a place corresponding to the self-position, on a basis of a place-related non-feature portion representing an area, in the image of the surroundings, that is not useful for identifying the self-position.  (Sawada [0038]-[0039] identifies a commodity region (feature portion) in the input image and a region other than the commodity region (non-feature portion).  Sawada cuts out a partial image corresponding to the commodity region of interest, interpreted as masking out the non-commodity region.  Nagai (page 2 paragraph 1  First Embodiment) discloses detecting a robot’s own position based on feature point extraction.)

Regarding claim 3, the claimed invention for claim 2 is shown to be met with explanations from Sawada and Nagai above.
Sawada further teaches the control device according to claim 2, further comprising: 
a place-related non-feature portion database in which the place-related non-feature portion is registered in association with the place. (Sawada [0038] identifies a region other than the commodity region (non-feature portion) and uses the location data (inherently located in memory / database) to generate a region segmenting image.)

Sawada as modified by Nagai further teaches wherein the first mask generation unit generates a mask for a non-feature region that is an area, in the image of the surroundings, that is not useful for identifying the self-position, on a basis of the place-related non-feature portion registered in the place-related non-feature portion database in association with a place corresponding to the self-position.  (Sawada [0038]-[0039] identifies a commodity region (feature portion) in the input image and a region other than the commodity region (non-feature portion).  Sawada cuts out a partial image corresponding to the commodity region of interest, interpreted as masking out the non-commodity region.  Nagai (page 2 paragraph 1  First Embodiment) discloses detecting a robot’s own position based on feature point extraction.)

Regarding claim 4, the claimed invention for claim 1 is shown to be met with explanations from Sawada and Nagai above.
Sawada further teaches the control device according to claim 1, 
wherein the first feature amount extraction unit extracts an image feature amount from the image of the surroundings captured by the imaging unit (Sawada [0038]-[0039] identifies a commodity region (feature portion) in the input image.  Sawada cuts out a partial image corresponding to the commodity region of interest, interpreted as masking out the non-commodity region.), and 
a current information-based self-position estimation unit that estimates, as a current information-based self-position, the positional information registered in the database in association with the image feature amount is further included.  (Sawada [0065] uses feature point matching to show relative position relationships between feature point groups.  The feature point information is registered in a dictionary.)

Regarding claim 5, the claimed invention for claim 1 is shown to be met with explanations from Sawada and Nagai above.
Sawada as modified by Nagai further teaches the control device according to claim 4, further comprising: 
an integration unit that integrates and outputs, as a self-position estimation result, a current information-based self-position estimated by the current information-based self-position estimation unit and a self-position estimated by the self-position estimation unit (Nagai (page 2 paragraph 1  First Embodiment) discloses detecting a robot’s own position based on feature point extraction.  Nagai (Fig. 14 page 9 paragraph 2) extracts feature point groups (W1-W9) when the camera is at corresponding positions (M1-M9).  Nagai then uses pre-stored feature point groups (W1-W9) to identify an unknown position by finding the highest correlation between a current feature point group and feature point groups (W1-W9).), 
wherein the integration unit registers, in the database, the self-position estimation result and an image feature amount extracted by the first feature amount extraction unit in association with each other.  (Nagai (Fig. 14 page 9 paragraph 2) stores feature point groups (W1-W9) when the camera is at corresponding positions (M1-M9).  Sawada [0065] registers the local feature point information of the partial image in a dictionary.)

Regarding claim 12, the claimed invention for claim 1 is shown to be met with explanations from Sawada and Nagai above.
Sawada as modified by Nagai further teaches the control device according to claim 1, wherein the self-position estimation unit includes a time-series information-based self-position estimation unit that estimates the self-position by using time-series information including sensor information supplied in a time- series order and outputs an estimation result as a time-series information-based self-position.  (Nagai (page 5 lines 20-35 amount of change in the position of the target position at time) determines a robot position based on the amount of change in the position of the target position at time (t + 1).)

Regarding claim 14, in light of the rejection in claim 1, the method in claim 14 is similar and performed by the device in claim 1. Therefore, claim 14 is rejected for the same reason as claim 1.

Regarding claim 15, in light of the rejection in claim 1, the program in claim 15 is similar and performed by the device in claim 1. Therefore, claim 15 is rejected for the same reason as claim 1.

Regarding claim 16, in light of the rejection in claim 1, the mobile object in claim 16 is similar and implemented with the device in claim 1. Therefore, claim 16 is rejected for the same reason as claim 1.

Regarding claim 17, in light of the rejection in claims 1 and 4, the device in claim 17 is similar and implemented with the device in claims 1 and 4. Therefore, claim 17 is rejected for the same reason as claims 1 and 4.

Regarding claim 18, in light of the rejection in claims 1 and 4, the method in claim 18 is similar and performed by the device in claims 1 and 4. Therefore, claim 18 is rejected for the same reason as claims 1 and 4.

Regarding claim 19, in light of the rejection in claims 1 and 4, the program in claim 19 is similar and performed by the device in claims 1 and 4. Therefore, claim 19 is rejected for the same reason as claims 1 and 4.

Regarding claim 20, in light of the rejection in claims 1 and 4, the mobile object in claim 20 is similar and implemented with the device in claims 1 and 4. Therefore, claim 20 is rejected for the same reason as claims 1 and 4.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanda et al. (“Swanda”, US Pre-Grant Publication 20170293820 A1), in view of Nagai et al. (“Nagai”, JP 2011022157 A), in view of Guan et al. (“Guan”, JP 5251629 B2).

Regarding claim 7, the claimed invention for claim 5 is shown to be met with explanations from Sawada and Nagai above.
Sawada and Nagai as modified by Guan further teach the control device according to claim 5, further comprising: 
a second mask generation unit that generates, on a basis of a place-related non-feature portion representing an area, in the image of the surroundings, that is not useful for identifying a self-position, a mask for a feature region that is an area, in the image of the surroundings, that is not useful for identifying the self-position; 
a second feature amount extraction unit that extracts, as a non-feature region feature amount, an image feature amount from the image of the surroundings to which the mask has been added by the second mask generation unit (Sawada [0038]-[0039] identifies a commodity region (feature portion) in the input image and a region other than the commodity region (non-feature portion).  Sawada cuts out a partial image corresponding to the commodity region of interest, interpreted as masking out the non-commodity region.  
Guan (page 7 lines 32-50 2A Feature value extraction)  extracts a feature amount when identifying an empty area (non-feature region).
Nagai (page 2 paragraph 1  First Embodiment) discloses detecting a robot’s own position based on feature point extraction.  Nagai (Fig. 14 page 9 paragraph 2) extracts feature point groups (W1-W9) when the camera is at corresponding positions (M1-M9).  Nagai then uses pre-stored feature point groups (W1-W9) to identify an unknown position by finding the highest correlation between a current feature point group and feature point groups (W1-W9).); 
a position/non-feature region feature amount database registration unit that registers, in a position/non-feature region feature amount database, the non-feature region feature amount in association with positional information regarding a self-position estimated by the self-position estimation unit. ( Sawada [0038] identifies a region other than the commodity region (non-feature portion) and uses the location data (inherently located in memory / database) to generate a region segmenting image.  
Guan (page 7 lines 32-50 2A Feature value extraction) extracts a feature amount when identifying an empty area (non-feature region).  It would have been obvious for Sawada to include non-feature region feature amounts with the location data for the other than commodity region because Sawada [0066] records the number of feature point pairs for the commodity region.
Nagai (page 2 paragraph 1  First Embodiment) discloses detecting a robot’s own position based on feature point extraction.);
a non-feature region feature amount extraction unit that extracts a non-feature region feature amount for the image of the surroundings on a basis of a place-related non-feature portion of a place corresponding to the current information- based self-position (Guan (page 7 lines 32-50 2A Feature value extraction) extracts a feature amount when identifying an empty area (non-feature region).); and
a basis of a similarity between the non-feature region feature amount extracted by the non-feature region feature amount extraction unit and the non-feature region feature amount registered in the position/non-feature region feature amount database in association with the current information-based self-position.  (Guan (Fig. 12 page 7 line 32 to page 8 line 2  Fig. 12 2a-equations) identifies a sky region (empty region) based on a function of (luminance (Y), red (R), and blue (B)).  The values are compared with an empty identification parameter.  An empty identification parameter would be inherently stored in memory / database.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sawada’s system for identifying an object in an image with masked regions, Nagai’s system for detecting self-position with Guan’s system for identifying feature regions and non-feature regions because with Guan’s system, the pixels included in the sky region and the pixels included in the
non-sky region are each distributed as separated clusters. Therefore, a condition for separating two clusters is obtained, and this is set as an empty region separation condition (page 7 bottom).

Sawada as modified by Nagai further teaches a check unit that checks the current information-based self-position. (Nagai (page 2 paragraph 1  First Embodiment) discloses detecting a robot’s own position based on feature point extraction.)

Claim(s) 9, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanda et al. (“Swanda”, US Pre-Grant Publication 20170293820 A1), in view of Nagai et al. (“Nagai”, JP 2011022157 A), in view of Andersen (US Pre-Grant Publication 20160003637 A1).

Regarding claim 9, the claimed invention for claim 1 is shown to be met with explanations from Sawada and Nagai above.
Sawada and Nagai as modified by Andersen further teach the control device according to claim 1, wherein the place-related non-feature portion is constituted by a table containing a place corresponding to the self-position and a place-related non-feature portion.  (Andersen [0458] discloses a 4-tuple consisting of (user id, location label, latitude, longitude).  
Sawada [0065] registers the local feature point information of the partial image in a dictionary.  Sawada [0038] identifies a region other than the commodity region (non-feature portion) and uses the location data (inherently located in memory / database) to generate a region segmenting image.
Nagai (page 2 paragraph 1  First Embodiment) discloses detecting a robot’s own position based on feature point extraction.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sawada’s system for identifying an object in an image with masked regions, Nagai’s system for detecting self-position with Andersen’s device route detection system because with Andersen’s system, a tuple is a well known element of a database table [0458].

Regarding claim 10, the claimed invention for claim 9 is shown to be met with explanations from Sawada, Nagai, and Andersen above.
Sawada and Nagai as modified by Andersen further teach the control device according to claim 9, wherein the place-related non-feature portion is constituted by a table containing a place corresponding to the self-position and a place attribute, which is an abstraction of the place, and 
a table containing the place attribute and the place-related non-feature portion.  (Andersen [0458] discloses a 4-tuple consisting of (user id, location label, latitude, longitude). The location label is interpreted as an abstraction of the place.  
Sawada [0065] registers the local feature point information of the partial image in a dictionary.  Sawada [0038] identifies a region other than the commodity region (non-feature portion) and uses the location data (inherently located in memory / database) to generate a region segmenting image.
Nagai (page 2 paragraph 1  First Embodiment) discloses detecting a robot’s own position based on feature point extraction.)

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanda et al. (“Swanda”, US Pre-Grant Publication 20170293820 A1), in view of Nagai et al. (“Nagai”, JP 2011022157 A), in view of Tsukuba et al. (“Tsukuba”, WO 2012050185 A1).

Regarding claim 11, the claimed invention for claim 1 is shown to be met with explanations from Sawada and Nagai above.
Sawada and Nagai do not describe the control device according to claim 1, wherein 
the imaging unit is a stereo camera, 
the image of the surroundings captured by the stereo camera is a stereo image, 
a depth image generation unit configured to generate a depth image on a basis of the stereo image is further included, 
the first mask generation unit generates a mask for the image of the surroundings including the depth image on a basis of a place-related non-feature portion representing an area, in the image of the surroundings, that is not useful for identifying the self-position in accordance with a place corresponding to the self-position, and 
the first feature amount extraction unit extracts an image feature amount from the image of the surroundings including the depth image with the mask added. 
However, these features are well known in the art as taught by Tsukuba. For example, Tsukuba discloses the control device according to claim 1, wherein 
the imaging unit is a stereo camera, 
the image of the surroundings captured by the stereo camera is a stereo image (Tsukuba (Fig. 18 page 12 last line to page 13 line 10) discloses a video shot by a stereo camera.), 
a depth image generation unit configured to generate a depth image on a basis of the stereo image is further included (Tsukuba (Fig. 18 page 12 last line to page 13 line 10) discloses obtaining depth information from a video shot by a stereo camera.), 
the first mask generation unit generates a mask for the image of the surroundings including the depth image on a basis of a place-related non-feature portion representing an area, in the image of the surroundings, that is not useful for identifying the self-position in accordance with a place corresponding to the self-position, and 
the first feature amount extraction unit extracts an image feature amount from the image of the surroundings including the depth image with the mask added.  (Tsukuba (page 5 paragraph 1 step S2) performs object extraction using a mask, video information, and depth information.  Tsukuba (page 11 “Fig. 13”) uses the mask to identify the foreground image region (feature portion) and background image region (non-feature portion).)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sawada’s system for identifying an object in an image with masked regions, Nagai’s system for detecting self-position with Tsukuba’s system for extracting a foreground in a video frame because Tsukuba’a system extracts a region of interest (ROI) from an image, thus extracting a user’s position would be obvious (page 5, top).

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Swanda et al. (“Swanda”, US Pre-Grant Publication 20170293820 A1), in view of Nagai et al. (“Nagai”, JP 2011022157 A), in view of Nakata et al. (“Nakata”, US Pre-Grant Publication 20180079085 A1), in view of Kidney et al. (“Kidney”, US Pre-Grant Publication 20140005883 A1), in view of Kim (US Pre-Grant Publication 20140085205 A1).

Regarding claim 13, the claimed invention for claim 12 is shown to be met with explanations from Sawada and Nagai above.
Sawada and Nagai as modified by Nakata further teach the control device according to claim 12, wherein the time-series information is three-dimensional point cloud data detected by a light detection and ranging or laser imaging detection and ranging (LIDAR). (Nagai (page 2 paragraph 4) obtain 3D coordinates to identify a robot position using a laser radar in combination with the camera.  Nakata [0055] identifies 3D information of the environment using LIDAR.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sawada’s system for identifying an object in an image with masked regions, Nagai’s system for detecting self-position with Nakata’s mapping system for a mobile robot because Nakata identifies 3D information of the environment using LIDAR, stereo camera (claim 11), radar (Nagai) or the combination of these sensors [0055].

Sawada, Nagai, and Nakata as modified by Kidney and Kim further teach positional information, a posture, a velocity, an acceleration, and an angular velocity detected by a wheel encoder.  (Kidney [0030] uses a wheel encoder to identify vehicle position, velocity, acceleration, angular velocity.  Kim [0077] uses a wheel encoder to identify the rotation angles (posture) of a mechanical device.)
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sawada’s system for identifying an object in an image with masked regions, Nagai’s system for detecting self-position, Nakata’s mapping system for a mobile robot with Kidney’s vehicle testing system because the Instant Application may be applied to a vehicle (Abstract), Kidney discloses a wheel encoder for use with vehicles, and using a wheel encoder on a vehicle is an obvious option for identifying position and motion characteristics of a vehicle.
Therefore it would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to combine Sawada’s system for identifying an object in an image with masked regions, Nagai’s system for detecting self-position, Nakata’s mapping system for a mobile robot, Kidney’s vehicle testing system with Kim’s system for identifying 3D movement of a device because Kim uses a wheel encoder as part of a system to sense movement in 3-dimensional space [0001].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN Z ELBINGER whose telephone number is (571)272-5131. The examiner can normally be reached 8:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN Z ELBINGER/Primary Examiner, Art Unit 2613